          Case 1:19-cv-09144-DLC Document 13-2 Filed 10/28/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1115 FIFTH AVENUE CORPORATION,                                1:19-cv-09144-VSB

                                   Plaintiff,
                                                              ORDER FOR
                       vs.                                    ADMISSION OF
                                                              ALEXANDRA ROJE, ESQ.
ADMIRAL INDEMNITY COMPANY and DOES 1                          PRO HAC VICE
through 10, inclusive,

                                   Defendants.


         The motion of Alexandra Roje, Esq. for admission to practice pro hac vice in the above-

captioned action is granted.

         Applicant has declared that she is a member in good standing of the bar of California and

that her contact information is as follows:

                Alexandra Roje, Esq.
                Lathrop Gage LLP
                1888 Century Park East, Suite 1000
                Los Angeles, CA 90067-1623
                Direct: 310.789.4600 | Fax: 310.789.4601
                aroje@lathropgage.com

         Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Plaintiff 1115 Fifth Avenue Corporation in the above captioned action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned action in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing the discipline of attorneys.

Dated:          ___________ ___, 2019

                                                     ____________________________
                                                      Judge Vernon S. Broderick
